This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2016).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0745

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                  Ralph Joseph Thunder,
                                        Appellant.

                                Filed February 13, 2017
                                       Affirmed
                                    Connolly, Judge

                                Cass County District Court
                                 File No. 11-CR-15-724


Lori Swanson, Attorney General, Edwin W. Stockmeyer, Assistant Attorney General,
St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, John C. Donovan, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


       Considered and decided by Reilly, Presiding Judge; Connolly, Judge; and

Bjorkman, Judge.

                         UNPUBLISHED OPINION

CONNOLLY, Judge

       Appellant challenges his conviction of driving while impaired (DWI) on the ground

that the officer who stopped him did not have a reasonable articulable suspicion of criminal
activity because neither the informants’ tips nor appellant’s momentary weaving on his

motorcycle suggested criminal activity. Because we conclude that the officer who stopped

appellant did have a reasonable articulable suspicion of his criminal activity, we affirm.

                                          FACTS

       Shortly before midnight on April 25, 2015, a county dispatch service received two

complaints about an impaired motorcyclist. The first came from the resident of a house on

Highway 371, who reported that: (1) a motorcycle had stopped in her driveway; (2) she

believed the motorcyclist to be drunk because he fell repeatedly into a ditch at the side of

the road; and (3) a car pulled into the driveway a few minutes after the motorcycle. The

second complaint was from the driver of that car, who reported that: (1) he stopped to help

the motorcyclist, who seemed to be having trouble; and (2) the motorcyclist was male,

seemed to be drunk, smelled of alcohol, and could cause an accident.

       The sheriff’s deputy who was notified of these complaints went north on Highway

371 in the direction of the residence. En route, he was told that the motorcyclist had left,

going north on the highway, so he continued going north past the residence for about a mile

and a half until he saw a motorcycle in front of him, also going north. He noticed that the

motorcycle was weaving very badly in the lane, feared that the motorcycle would crash or

be hit by another vehicle, and suspected that the driver was impaired. The deputy therefore

stopped the motorcycle. Its driver was appellant, whom he arrested for DWI.

       Appellant was charged with two counts of first-degree DWI and one count of

driving after cancellation of his license. He moved to suppress the evidence on the ground

that the deputy who stopped him lacked a reasonable suspicion of criminal activity; his


                                             2
motion was denied. Appellant then stipulated to the prosecution’s case, pleaded not guilty,

waived his right to a jury trial, and submitted the issue of his guilt for a bench trial under

Minn. R. Crim. P. 26.01, subd. 4. The district court found appellant guilty of DWI—

alcohol concentration at 0.08 or above.

       Appellant challenges his conviction, arguing that the stop was unlawful because the

deputy did not have a reasonable, articulable suspicion of appellant’s criminal activity.

                                      DECISION

       A limited investigatory traffic stop of a motor vehicle requires that the officer have

a reasonable, articulable suspicion of criminal activity, based on the totality of the

circumstances. State v. Morse, 878 N.W.2d 499, 502 (Minn. 2016). Trained police officers

are entitled to make deductions and draw inferences from all the circumstances, although

those deductions and inferences might well elude an untrained person. Id. This court

reviews a pretrial order concluding that a traffic stop was lawful de novo, but defers to the

district court’s factual findings unless they are clearly erroneous. Id. The requirement for

a lawful traffic stop is simply “that the stop not be the product of mere whim, caprice, or

idle curiosity.” Marben v. State, Dep’t of Pub Safety, 294 N.W.2d 697, 699 (Minn. 1980).

       The district court found that, “[appellant] was weaving continuously within his own

lane of travel, which was testified to by [the deputy]. The squad video corroborates [the

deputy’s] testimony regarding [appellant] swerving severely multiple times within the

short distance he [was] in view before [the deputy] stopped him.” A review of the transcript

and the squad-car video shows that these findings are supported and by no means clearly

erroneous. “[C]ontinuous weaving within one’s own lane is sufficient by itself to create a


                                              3
reasonable articulable suspicion of criminal activity to support a traffic stop.” State v.

Dalos, 635 N.W.2d 94, 96 (Minn. App. 2001); see also Morse, 878 N.W.2d at 502

(upholding stop of pickup truck that squad-car video showed to be “drifting in its lane”);

State v. Ellanson, 293 Minn. 490, 490-91, 198 N.W.2d 136, 137 (1972) (upholding stop of

vehicle when officer observed vehicle weaving within its own lane, but not violating traffic

laws, because the officer “had a right to stop [the driver] to investigate the cause of the

unusual driving”).    Thus, the weaving of appellant’s motorcycle was independently

sufficient to provide a reasonable articulable suspicion for the traffic stop.

       Appellant relies on State v. Brechler, 412 N.W.2d 367, 368 (Minn. 1987) (affirming

suppression of evidence used to charge passenger with possession of cocaine and marijuana

on the ground that, absent any driving conduct suggesting criminal activity, officer who

“saw only that a car swerved on the road” lacked a basis for stopping the car). But Brechler

is distinguishable: the officer here saw a motorcycle weaving dangerously in a manner that

suggested the driver was intoxicated.

       Moreover, the district court here, like the district court in Morse, did not rely

exclusively on the weaving but “correctly assessed the totality of the circumstances of the

stop.” Morse, 878 N.W.2d at 502. One circumstance was that the deputy had received

information from two independent sources that a motorcycle whose driver appeared

intoxicated was in the vicinity, traveling on the road and in the direction in which the officer

saw a motorcycle weaving continuously. Like the officer in Morse, the deputy “correctly

assessed the totality of the circumstances,” including the circumstance that the driver could

be severely injured if the motorcycle fell, and stopped the motorcycle.


                                               4
The district court’s factual findings were not clearly erroneous.

Affirmed.




                                      5